SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-64845) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 64 [X] and REGISTRATION STATEMENT (NO. 811-07443) UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 66 [X] VANGUARD WHITEHALL FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrant’s Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [x] on February 25, 2016, pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [x] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 64 under the Securities Act of 1933, as amended (the “Securities Act”) (Amendment No. 66 under the Investment Company Act of 1940, as amended (the “1940 Act”) to the registration statement on Form N-1A (the “Registration Statement”) of Vanguard Whitehall Funds (the “Trust”) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act solely for the purpose of delaying, until February 25, 2016, the pending effective date of the Trust’s 61st Post-Effective Amendment. By way of further background: • Post-Effective Amendment No. 63 was filed under Rule 485(b)(1)(iii) on December 31, 2015, for the sole purpose of extending to January 29, 2016, the then-pending effective date of Post-Effective Amendment No. 62. • Post-Effective Amendment No. 62 was filed under Rule 485(b)(1)(iii) on December 4, 2015, for the sole purpose of extending to January 1, 2016, the then-pending effective date of Post-Effective Amendment No. 61. • Post-Effective Amendment No. 61 was filed under Rule 485(a) on September 22, 2015, for the purpose of adding Vanguard International Dividend Appreciation Index Fund and Vanguard International High Dividend Yield Index Fund, each a new series of the Trust, and which will be offered in an Investor Share Class, an Admiral Share Class and an ETF Share Class. Post-Effective Amendment 61 originally requested that the Amendment become effective December 7, 2015. This Post-Effective Amendment No. 64 incorporates by reference the information contained in Parts A, B, and C of Post-Effective Amendment No. 61 to the Registrant’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant hereby certifies that it meets all requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Valley Forge and the Commonwealth of Pennsylvania, on the 28th day of January, 2016. VANGUARD WHITEHALL FUNDS BY: /s/ F. William Mc Nabb III* F. William McNabb III Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ F. William McNabb III* Chief Executive Officer, January 28, 2016 President, and Trustee F. William McNabb /s/ Emerson U. Fullwood* Trustee January 28, 2016 Emerson U. Fullwood /s/ Rajiv L. Gupta* Trustee January 28, 2016 Rajiv L. Gupta /s/ Amy Gutmann* Trustee January 28, 2016 Amy Gutmann /s/ JoAnn Heffernan Heisen* Trustee January 28, 2016 JoAnn Heffernan Heisen /s/ F. Joseph Loughrey* Trustee January 28, 2016 F. Joseph Loughrey /s/ Mark Loughridge* Trustee January 28, 2016 Mark Loughridge /s/ Scott C. Malpass* Trustee January 28, 2016 Scott C. Malpass /s/ André F. Perold* Trustee January 28, 2016 André F. Perold /s/ Peter F. Volanakis* Trustee January 28, 2016 Peter F. Volanakis /s/ Thomas J. Higgins* Chief Financial Officer January 28, 2016 Thomas J. Higgins *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014, see File Number 2-17620, Incorporated by Reference.
